Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 10/22/2021.  Claims 1, 4, 19 are amended; claims 5, 11-12 are cancelled; claims 9-10, 13-15 and 17-18 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-4, 6-10 and 13-21 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-4, 6-8, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Minaki et al (US 2009/0264578 A1).
Regarding claim 1, Minaki et al disclose aqueous dispersion slurry coating material including an aqueous medium and contained therein resin particles (A) comprising a first resin “a” and resin particles B comprising a second resin “b” (abstract).  See example 3 (Table 2), wherein the composition comprises 100 parts by weight of resin particle dispersion AL-7 (i.e. resin particle “a” and reads on second latex particles in present claim 1), 263 parts by weight of Arufone UG-4010 (i.e. resin particle “b” and an epoxy group containing acrylic polymer - see paragraph 0194) and 87 parts by weight of Arufone UC-3910 (i.e. a curing agent).  Resin particles AL-7 (see Table 1) consist of styrene, methyl methacrylate, butyl acrylate (i.e. all three read on nonfunctional 
Minaki et al are differ with respect to functional group in first latex particles and silent with respect to the amount of functional monomers in first latex particles; and composition is free of external crosslinkers after coalescing and drying.
However, regarding functional group in the first latex particles, Minaki et al in the general disclosure teach that examples of resin “b” are the same as those described for resin “a”.  The resin “b” preferably has a reactive functional group (paragraph 0067).  Examples of reactive functional groups preferably include carboxyl group and epoxy group from the view point of storage stability during production and storage (paragraph 0022-0023). Therefore, in light of the teachings in general disclosure of Minaki et al, it 
Regarding amount of functional monomer in first latex particles, Minaki et al teach that examples of vinyl resins include homopolymers of vinyl monomer and copolymer of two or more vinyl monomers (paragraph 0029).  In case where the vinyl resin is a copolymer, the ratio of hydrophobic monomers is preferably 30% or higher.  The hydrophilic monomer refers to a monomer having a hydrophilic groups such as carboxyl group, sulfone group, a phosphoric group and a salt thereof (paragraph 0046).  Therefore, in light of the teachings in general disclosure, it would have been obvious to one skilled in art prior to the filing of present application to either prepare a homopolymer containing only hydrophobic monomer (i.e. reads on up to 5% of functional monomer which includes zero) or in overlapping amounts of up to 5%, absent evidence to the contrary
Regarding composition is free of external crosslinkers after coalescing and drying, Minaki et al in the general disclosure teach that curing agent E can be further used (paragraph 0107).  Hence, it is the office’s position that curing agent is optional and therefore not required.  Given that curing agent is optional, it would have been obvious to one skilled in art prior to the filing of present application to prepare a composition that does not include a curing agent, absent evidence to the contrary.  
Regarding claim 2, the weight ratio of resin particles A to resin particles B is preferably 0.01 or higher and 1 or less (paragraph 0099).
Regarding claim 3, see production example 7 (i.e. AL-7 in Table 1) wherein the polymer consists of glycidyl methacrylate in amounts of 30% by weight based on the total amount of monomers (i.e. reads on the amount of structural units derived from 
Regarding claim 4, examples of resin “b” are the same as those described with reference to resin “a” and preferably includes vinyl resins (paragraph 0067).  Examples of vinyl resins include homopolymers of vinyl monomer and copolymer of two or more vinyl monomers (paragraph 0029).  Examples include aliphatic vinyl hydrocarbons such as alkenes, alkadienes (paragraph 0031), aromatic vinyl hydrocarbons (paragraph 0033), carboxyl group-containing vinyl monomers such as itaconic acid (paragraph 0034), sulfone group-containing monomers (paragraph 0035), phosphorus group-containing monomers (paragraph 0036), nitrogen-containing vinyl monomers such as (meth)acrylonitrile and (meth)acrylamide (paragraph 0039), halogen containing vinyl monomers such as vinyl chloride (paragraph 0041), vinyl esters such as vinyl acetate, alkyl (meth)acrylates (paragraph 0042).
Regarding claim 6, resin particles AL-7 (see Table 1) consist of styrene (i.e. reads on vinyl aromatic compound), methyl methacrylate, butyl acrylate (i.e. both read on alkyl (meth)acrylate in present claim 6) and glycidyl methacrylate (i.e. reads on epoxy functional monomer in present claim 6).  It is noted that other functional monomers are optional and therefore not required.
Regarding claim 7, resin particles AL-7 (see Table 1) consist of styrene, methyl methacrylate, butyl acrylate (i.e. all three read on non-functional monomer in second latex particle in present claim 7).
Regarding claim 8, resin particles in example AL-7 (see Table 1) has a volume average particle diameter of 0.05 microns (i.e. equivalent to 50 nm and reads on the volume average particle size of the second latex particle in present claim 8).  The volume average particle diameter of resin particles B is preferably 0.3 microns (i.e. equivalent to 300 microns) or more and 5 microns or less (paragraph 0172) which In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding claim 16, resin particles AL-7 (see Table 1) consist of styrene, methyl methacrylate, butyl acrylate (i.e. all three read on non-functional monomer in second latex particle in present claim 16).
Regarding claim 19-21, see 4a, 4b, 4c, 4d, 4e and 4g above.

Response to Arguments

The rejection under 35 U.S.C. 103 as set forth in paragraph 4, of office action mailed 6/22/2021, is withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 6 below).

Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) resin particles B are a combination of Arufone UG-4010 and at least the curing agent Aurfone UC-3910 disclosed in example 3.  As such, the volume average particle diameter of resin particles B in the general disclosure cannot be used to disclose or suggest the volume average particle diameter of resin b in example 3.  Without employment of the hindsight reasoning, one of ordinary skill in art would have no motivation to change example 3 such that the product Arufone UG-4010 had particle size that overlapped with the first latex particle of claim 1; (B) .
With respect to (A), applicant’s attention is drawn to example 3, wherein curing catalyst Aurfone UC-3910 and resin “b” are distinct components.  The particle diameter of resin particles mainly containing the resin “b” which is measured using the aqueous dispersion as a sample, is defined as a volume-average particle diameter (paragraph 0019).  Additionally, case law holds that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to (B), applicant’s attention is drawn to Minaki wherein it teaches that specific examples of the resin (b) are the same as those described with respect to In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to (C), Minaki teaches that specific examples of the resin (b) are the same as those described with respect to the resin (a).  Examples of resin “a” include vinyl resins (paragraph 0021) and examples of vinyl resins include homopolymers of a vinyl monomer and copolymers o two or more vinyl monomers (paragraph 0029).  The ratio of hydrophobic monomers is preferably 30% or more (paragraph 0046).  Given that examples include homopolymers (i.e. 100% by weight of one monomer) and the hydrophobic monomers is preferably more than 30%, it is the office’s position that it is within the scope of one skilled in art to use any amount of functional group containing monomer including 0% (in case of a homopolymer) and up to 5% by weight in either resin “a’ or resin “b” (in case of a copolymer).
With respect to (D), curing agent is not a required component.  Specifically, Minaki teaches that curing agent can be further used (paragraph 0107) indicating that it is optional.  Minaki also teaches that the ratio between the functional groups of resin “a” and/or resin “b” and the reactive functional group of curing agent is 1/0 to 1/1.4 (paragraph 0120).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764